DETAILED ACTION
Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. In the instant case, there are two groups of invention as follows:
Group I, claim(s) 1-19 and 30-39, drawn to an electrical collection device and a method thereof.
Group II, claim(s) 21-29, drawn to an electrical supply system.
This application also contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species (1) - shown in Figs. 1-4
Species (2) - shown in Figs. 5a-c
Species (3) - shown in Figs. 6a-d
Species (4) - shown in Figs. 7a-d
Species (5) - shown in Fig. 8
Species (6) - the species of Figs. 1-4 having the alternative configuration of Fig. 9
Species (7) - the species of Figs. 1-4 having the alternative configuration of Fig. 10
Species (8) - shown in Fig. 13
Species (9) - shown in Fig. 14
Species (10) - shown in Fig. 15a-b
Species (11) - shown in Fig. 16a-b
Species (12) - the species of Figs. 1-4 configured with the alternative configuration of Fig. 18
Species (13) - shown in Fig. 19
Species (14) - shown in Fig. 20
Species (15) - shown in Fig. 21
Species (16) - the species of Figs. 1-4 configured with the alternative configuration of Fig. 22
At least some other Figures of the instant drawings not mentioned above appear to show additional features suitable to some of the species listed above, which may be included in the election of species if such feature(s) are compatible with the elected species.
In addition to electing one of the above indicated two groups of invention, Applicant is also required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. In the instant 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional group of invention and/or species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because these groups are directed to different subcombinations of a system and do not share the same or corresponding technical feature. 
Species 1-16 lack unity of invention because even though the inventions of these species require the technical features recited in base claim 1, these technical features are not special technical features as they do not make a contribution over the prior art. Consider for example the structure shown in Figs. 1 and 3 of Tajima (US 10,227,013).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617